OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                'FICIAL BUSINESS^ *^c^awem  1111111 D -— p.™,, bov«s
 12/15/2014 PWVATE USE f,„V i^ 81381 oo'o&ssQe tSiL
 LINTON, DAVID HARLOW ^Ctl&ifflS^^lffi™0"2^^^^!
 On this day, the application for\1 f 07, Writof Havbeas Corpus has been received
 and presented to the Court.           *\-0.. «* S, •/
                                                                                           Abel Acosta, Clerk
                               WILLIAM D. COX III
                               ATTORNEY AT LAW
                               1600 PACIFIC AVENUE
                               SUITE 2400
                               DALLAS, TX 75201
N3B ?520i                      »i ll •> lfYl*•i- lf*111-1*f"lM•I- »'•"!*-|1-1•III it»-«IfIf-•i-«I---1|iif>
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
           ©FF80SAL BUSOME""                                                   ^*SPQsfe
          STATE OF TEXAS,
          PENALTY FOR M^MA,
 12/15/2014   PRIVATE nee
 4«»M*f.iA..j "*IWYE  USE ftoJ:'%S^QS^»gg     02 1M
                          /M/- JOT •¥$E££K9B& 0004279596   WW°£©°
                                                         *OEC18 2014
 LINTON, DAVID HARLOW %&.^JlfiSbi^
 ?nnHnldai;'
 and        Hhtef,PP!iCatL°n
     presented to the Court. f°\1-^^fF^eaS
                                ^sSEl^^    C°rPUS haS been r>eCeived
                                                                                             AbelAcosta, Clerk

                           MICHAEL LEVINE •
                           ATTORNEY AT LAW
                           1600 PACIFICE AVENUE
                           SUITE 2400                                                                     IA   .-.. •
                           DALLAS, TX 75201                                                  "                   I


was 75261 -               / ••'•'il^11flI• •f*•:H.«",-|-iIM• I»'r»ii••• r*f• il'••ii-1 *flI'lI*:l»'11«'»-i'    '}